t c no united_states tax_court frank sawyer trust of may transferee carol s parks commissioner of internal revenue respondent trustee petitioner v docket no filed date p owned the stock of four corporations tt ct st botolph and sixty-five bedford the four corporations held assets with high fair market values and low adjusted bases during and the corporations sold their assets leaving the corporations with large cash reserves and facing large contingent tax_liabilities shortly after the respective asset sales p sold its stock in the corporations to f f after purchasing the stock transferred assets with inflated bases to the corporations the corporations then sold these assets generating losses the losses were used to offset the corporations’ large capital_gains as a result of the claimed losses the corporations did not pay tax on the asset sales later f stripped the proceeds of the asset sales from the corporations r issued notices of deficiency to p determining deficiencies in p’s fiduciary income_tax on account of the sale of the corporations’ stock and imposing sec_6662 i r c accuracy-related_penalties p petitioned this court and p and r entered into decision documents finding that there were no deficiencies in tax and that p was not liable for sec_6662 i r c accuracy- related penalties these decision documents were the result of a stipulated decision between the parties and not a trial on the merits r later examined the corporations’ tax returns r and the corporations entered into closing agreements which disallowed the claimed losses and imposed sec_6662 i r c accuracy-related_penalties on the underpayments of tax the corporations having been stripped of the proceeds of the asset sales lacked the funds necessary to pay the assessed tax r issued notices of transferee_liability to p attempting to collect the corporations’ unpaid tax_liabilities from their former shareholder p petitioned this court and has filed a motion for summary_judgment arguing that res_judicata bars the instant transferee_liability action and in the alternative r is collaterally estopped from arguing in this transferee_liability action that there were deemed liquidating distributions from the corporations to p held res_judicata does not bar the instant action because the cause of action in the earlier deficiency cases is not the same as the cause of action in the instant transferee_liability action held further r is not collaterally estopped from arguing in this proceeding that there were deemed liquidating distributions because the decision documents entered into by p and r to resolve the deficiency cases do not indicate that the parties intended to resolve the questions whether there were deemed liquidating distributions from the corporations to p and the deficiency cases dealt with deficiencies in p’s fiduciary income_tax while the instant action deals with p’s liability as a transferee of the corporations david r andelman and juliette galacia pico for petitioner kevin g croke for respondent opinion goeke judge this case is before the court on the trust’s motion for summary_judgment filed pursuant to rule respondent has asserted transferee_liability against the trust the trust argues in its motion papers that the doctrines of res_judicata and collateral_estoppel bar this transferee_liability action the trust argues that the issue of whether the trust is liable for the unpaid tax_liabilities at issue was decided in a prior deficiency action after respondent issued notices of deficiency to the trust the parties agree that there are no material facts in dispute for the reasons stated herein we will deny the trust’s motion background the trust has a mailing address in boston massachusetts respondent issued notices of transferee_liability asserting that the trust is liable as transferee for the unpaid income_tax liabilities of four corporations tdgh inc town taxi 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code cdgh inc checker taxi st botolph holding co st botolph and sixty-five bedford street inc sixty-five bedford collectively the corporations two types of transactions occurred during the and tax years first the corporations sold substantially_all of their assets to unrelated third parties the asset sales were followed by the trust’s sale of its stock in the corporations to a different unrelated third party the trust owned all of the stock of the corporations before a asset sales town taxi and checker taxi provided taxicab services in massachusetts the two companies’ primary assets were taxicab medallions that were required by the state licensing agencies in order to provide taxicab services st botolph and sixty-five bedford owned real_estate used in the operation of town taxi’s and checker taxi’s taxicab businesses st botolph owned a parking garage while sixty-five bedford owned two additional parcels of land 2in notices of deficiency and the notices of transferee_liability discussed below respondent asserted that the asset sale followed by the stock sale was part of an integrated_plan known as an intermediary transaction entered into by the trust solely to lower its tax_liability see notice_2001_16 2001_1_cb_730 we do not determine at this stage of the proceeding whether respondent’s characterization of the asset sales and stock sales as an intermediary transaction is correct in town taxi and checker taxi sold substantially_all of their assets to unrelated third-party purchasers town taxi and checker taxi recognized gain on the sales and were left with large cash holdings unless able to offset those gains with losses town taxi and checker taxi would face large contingent tax_liabilities town taxi filed a schedule d capital_gains_and_losses with its form_1120 u s_corporation income_tax return showing proceeds of dollar_figure from the sale of the medallions town taxi claimed a basis of dollar_figure in the medallions resulting in gain of dollar_figure checker taxi’s schedule d indicated proceeds of dollar_figure from its sale of the taxicab medallions checker taxi claimed a basis of zero in its medallions resulting in gain of dollar_figure on the sale in st botolph and sixty-five bedford sold their respective parcels of real_estate to two different sec_501 educational institutions like town taxi and checker taxi st botolph and sixty-five bedford recognized gain on the sales and were left holding large amounts of cash st botolph’s schedule d showed proceeds from the land sale of dollar_figure million st botolph’s claimed a basis of dollar_figure in the land resulting in gain of dollar_figure sixty-five bedford’s schedule d showed proceeds of dollar_figure from the sale of two properties sixty-five bedford claimed a basis of dollar_figure in these properties sixty-five bedford also reported on its schedule d gain of dollar_figure on its form_4797 sales of business property this resulted in total gain of dollar_figure b stock sales a representative of the trust received a promotional letter from midcoast credit corp midcoast before town taxi and checker taxi’s sales of the taxicab medallions the promotional letter indicated that midcoast was interested in acquiring c corporations with significant capital_gains town taxi and checker taxi were corporations with a potential to realize significant capital_gains and the trust’s representatives contacted midcoast because the corporations’ potential capital_gains were so large midcoast brought in fortrend international l l c fortrend fortrend was involved in the stock sales because its business relationships provided it with greater access to capital than midcoast had representatives of the trust met with representatives of fortrend and fortrend indicated that it was looking to purchase the stock of companies that had liquidated or were in the process of liquidating all their assets and had incurred or would incur large capital_gains_tax liabilities as a result fortrend indicated that it would pay a purchase_price for the stock of such a company equal to the value of the cash and other assets le sec_50 percent of the amount of the income_tax_liability the trust decided to sell the corporations’ stock to fortrend and the sales were consummated in and taxi companies the trust and fortrend agreed that the total purchase_price for the stock of town taxi and checker taxi would be the amount the trust would have received if town taxi and checker taxi had sold their assets paid their tax_liabilities and distributed the remaining cash to the trust plu sec_50 percent of the taxes which town taxi and checker taxi would ordinarily have to pay the trust entered into stock purchase agreements dated date with fortrend under which the trust agreed to sell to fortrend the stock of town taxi and checker taxi the stock purchase agreements provide a formula for the calculation of the purchase_price the purchase_price would be equal to the 3assume a corporation with dollar_figure million of income and a percent tax_rate the corporation would normally pay dollar_figure of tax and distribute dollar_figure to its sole shareholder as a liquidating_distribution in exchange for his stock the shareholder would then pay tax on any gain on the exchange of his stock see sec_331 instead by involving fortrend the trust would sell the stock of the corporation holding dollar_figure million cash for dollar_figure the trust would receive dollar_figure half of the corporation’s tax_liability more than if it had liquidated the corporation the dollar_figure excess of cash in the corporation dollar_figure million over the amount_paid by fortrend dollar_figure would be fortrend’s fee for entering into the transaction 4in date the trust requested of fortrend that it be allowed to retain the corporate names town taxi and checker taxi fortrend agreed and the two corporations whose stock was purchased by fortrend were renamed tdgh inc and cdgh inc respectively for purposes of continuity we will refer to town taxi and checker taxi by the original names value of town taxi’s and checker taxi’s assets le sec_50 percent of the specified remaining tax_liability of each the specified remaining tax_liabilities were the federal and state tax_liabilities arising from the sale of each corporation’s assets the purchase_price for the stock of town taxi was dollar_figure the purchase_price for the stock of checker taxi was dollar_figure land companies as discussed above st botolph and sixty-five bedford owned parcels of land the trustee of the trust decided after the taxicab medallions were sold in to sell these parcels of land after the land sales were completed st botolph and sixty-five bedford were in the same position that town taxi and checker taxi had just been in--holding large amounts of cash and facing large capital_gains_tax liabilities representatives of the trust contacted midcoast to determine whether midcoast was interested in purchasing the stock of st botolph and sixty-five bedford midcoast was interested and again involved fortrend the formula used to determine the total purchase_price was similar to the one used to calculate the purchase_price of the town taxi and checker taxi stock--the value of st botolph’s and sixty-five bedford’s assets minus a percentage of their specified remaining tax_liabilities the only difference was the applicable_percentage which was applied pincite percent for both town taxi and checker taxi and percent for sixty-five bedford however st botolph qualified for a lower rate of percent fortrend paid dollar_figure for the stock of st botolph and dollar_figure for the stock of sixty-five bedford c the trust’s tax returns the trust reported the stock sales on its fiduciary income_tax returns for tax years and the trust reported the following on its income_tax return entity date of sale sale price basis gain town taxi checker taxi dollar_figure dollar_figure big_number big_number -0- -0- the trust reported the following on its amended income_tax return entity date of sale sale price basis gain st botolph dollar_figure dollar_figure dollar_figure sixty-five bedford big_number big_number big_number d notices of deficiency and examination of the corporations’ tax returns respondent examined both the trust’s and the corporations’ tax returns respondent issued statutory notices of deficiency to the trust for tax years and the notice and the notice respectively collectively the notices of deficiency the notices of deficiency determined that the trust was liable for the following tax_year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number the notice included an explanation of adjustments it explained in pertinent part that the adjustments made to the trust’s tax_liability were due to changes in the trust’s bases in the checker taxi and town taxi stock it further explained that in the alternative to stock sales these adjustments reflect additional gains from the sale of assets by checker taxi company and town taxi inc and deemed distributions in liquidation the notice further explained that the internal_revenue_service irs position was that town taxi and checker taxi in effect sold all of their assets paid off all of their liabilities and liquidated because the trust was the sole shareholder of both town taxi and checker taxi the trust received the liquidation proceeds and was required pursuant to sec_331 to report the gain the notice in effect required the trust to recognize and pay tax on the entire amount received in the asset sales the notice also included an explanation of adjustments it explained in pertinent part that in lieu of the reported stock sales of these two corporations your return is adjusted to reflect gains from deemed distributions in liquidation from the sec_331 provides that amounts received by a shareholder in a distribution in complete_liquidation of a corporation shall be treated as in full payment in exchange for the stock see mueller v commissioner tcmemo_2001_178 corporations following the corporations’ sales of assets the explanation of adjustments also included a memorandum explaining the legal basis for the changes made to the trust’s federal_income_tax return the recharacterization of the stock sales resulted in the following treatment the corporations’ selling their assets the corporations’ liquidating and distributing all of the cash proceeds to the trust the trust’s paying fortrend its fee for entering into the transaction and the trust’s not being entitled to a deduction for amounts paid to fortrend the notice calculated the trust’s increased income and the deficiency by disallowing deductions for the amounts paid to fortrend in effect the trust was treated as having sold the assets and distributed to itself all of the proceeds without paying any taxes thus because the deductions for payments to fortrend were disallowed the trust had a higher income than that reported on its return the difference being the amounts paid to fortrend the trust filed petitions in this court contesting respondent’s determinations the trust filed a petition in docket no for tax_year on date and in docket no for tax_year on date on date this court entered decisions in both dockets deciding that there was no deficiency in the trust’s federal tax_liability for either of the tax years and and that the trust was not liable for sec_6662 accuracy-related_penalties the decision documents reflected a compromise by the parties and were not the result of a trial on the merits neither this court nor the decision documents addressed any of respondent’s theories for determining a deficiency nor were there any pertinent stipulations between the parties other than that the trust did not have a deficiency in tax or owe any penalties e the corporations’ returns as discussed above fortrend-controlled entities purchased the stock of the corporations after the asset sales the corporations held large amounts of cash and faced large contingent tax_liabilities after purchasing the stock of the corporations fortrend transferred assets with inflated bases to the corporations these assets consisted mostly of stock discussed below the corporations then sold these assets generating an artificial loss these artificial losses were used to offset the capital_gains recognized on the sales of the taxicab medallions and the parcels of real_estate as a result town taxi and checker taxi did not pay taxes on the income earned from the medallion sales while st botolph and sixty-five bedford did not pay taxes on the gain from the land sales town taxi filed its form_1120 for tax_year on date reporting proceeds of dollar_figure and a basis in the medallions of dollar_figure on schedule d town taxi recognized gain of dollar_figure on the sale of the taxicab medallions during town taxi sold stock in trex communications which had been contributed by fortrend to the corporation’s capital town taxi reported a sale price of dollar_figure and a basis of dollar_figure resulting in a loss of dollar_figure on the sale this resulted in a net_long-term_capital_loss of dollar_figure checker taxi also filed its form_1120 for tax_year on date reporting proceeds of dollar_figure and a basis of zero this resulted in checker taxi’s recognizing gain of dollar_figure on the sale of its taxicab medallions during checker taxi sold stock in paclaco equities inc and trex communications for dollar_figure and dollar_figure respectively the paclaco equities inc and trex communications stock had been contributed by fortrend checker taxi claimed bases in this stock of dollar_figure and dollar_figure respectively this resulted in losses of dollar_figure and dollar_figure on the sales of the paclaco equities inc and trex communications stock respectively this resulted in a net long-term loss of dollar_figure st botolph filed its form_1120 for tax_year on date reporting the sale of a parking garage st botolph reported a sale price of dollar_figure million and a basis of dollar_figure in the parking garage this resulted in gain of dollar_figure on the sale of the parking garage during st botolph sold stock in telcel equity and theodor tower inc contributed by fortrend for dollar_figure and dollar_figure respectively st botolph claimed bases of dollar_figure and dollar_figure in this stock this resulted in losses of dollar_figure and dollar_figure on the sale of telcel equity and theodor tower inc stock respectively this resulted in a net long-term loss of dollar_figure sixty-five bedford filed its form_1120 for tax_year on date reporting total gain of dollar_figuredollar_figure on the sale of land sixty-five bedford sold u s treasury bills during these treasury bills had been contributed by fortrend sixty-five bedford reported a sale price of dollar_figure and a basis of dollar_figure in the treasury bills this resulted in a loss on the sale of dollar_figure sixty-five bedford reported a long-term_capital_gain of dollar_figure fortrend distributed to itself the proceeds of the asset sales taking as profit the difference between those amounts and the amounts it paid for the stock respondent examined the corporations’ federal tax returns after examination the corporations and respondent entered into closing agreements memorializing the agreed-upon changes to the corporations’ returns the town taxi checker taxi and st botolph closing agreements were fully executed on date the sixty-five bedford closing_agreement was fully executed on date the closing_agreement for town taxi provided in pertinent part that town taxi recognized an additional dollar_figure on the sale of the taxicab medallions the closing_agreement also provided that town taxi did not recognize any of the claimed dollar_figure loss on the sale of trex communications stock the closing_agreement imposed a 40-percent accuracy-related_penalty under sec_6662 on the portion of the underpayment attributable to the disallowed loss and a 20-percent accuracy- related penalty on a portion of the increased gain on the sale of the taxicab medallions the closing_agreement for checker taxi provided in pertinent part that checker taxi was not entitled to any of the claimed losses of dollar_figure and dollar_figure on the sale of paclaco equities inc and trex communications stock respectively the closing_agreement also imposed a 40-percent accuracy-related_penalty on a portion of the disallowed losses the closing_agreement for st botolph provided in pertinent part that st botolph was not entitled to any of the claimed losses of dollar_figure and dollar_figure on the sale of telcel equity and theodor tower inc stock respectively the closing_agreement also imposed a 40-percent accuracy-related_penalty on a portion of the disallowed losses the closing_agreement for sixty-five bedford provided in pertinent part that sixty-five bedford was not entitled to any of the claimed loss of dollar_figure on the sale of u s treasury bills the closing_agreement also imposed a 40-percent accuracy- related penalty on a portion of the disallowed loss the closing agreements set forth the following liabilities entity year tax town taxi checker taxi st botolph sixty-five bedford dollar_figure big_number big_number big_number penalty sec_6662 dollar_figure big_number big_number big_number respondent was unable to collect against the corporations because they were insolvent at the time the closing agreements were entered into and the taxes and penalties were assessed on date respondent issued four statutory notices of liability to the trust notices of transferee_liability determining that the trust is liable as transferee for the unpaid federal_income_tax liabilities and penalties of the corporations set out in the table above on date the trust filed a petition contesting respondent’s determination that it was liable as transferee on date the trust filed its motion for summary_judgment on date respondent filed his objection and on date the trust filed a reply to respondent’s objection discussion i summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and the court will draw any factual inferences in the light most favorable to the nonmoving party 85_tc_812 rule d provides that where a party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavits or otherwise showing that there is a genuine issue for trial the parties agree that there are no material facts in dispute barring stipulation to the contrary the venue for appeal would appear to be the court_of_appeals for the first circuit see sec_7482 flush language and ii res_judicata res_judicata serves the dual purpose of protecting litigants from the burden of relitigating an identical issue and of promoting judicial economy by preventing unnecessary or redundant litigation 91_tc_273 under the doctrine_of res_judicata when a court of competent jurisdiction enters a final judgment on the merits of a cause of action the parties to the action are bound ‘not only as to every matter which was offered and received but as to any other admissible matter which might have been offered for that purpose ’ 333_us_591 quoting 94_us_351 see also aunyx corp v canon u s a inc 978_f2d_3 1st cir the doctrine_of res_judicata bars all parties and their privies from relitigating issues which were raised or could have been raised in a previous action once a court has entered a final judgment on the merits in the previous action the essential elements of res_judicata are a final judgment on the merits in an earlier action an identity of parties or privies in the two suits and an identity of the cause of action in the earlier and later suits 118_tc_348 see also commissioner v sunnen supra pincite aunyx corp v canon u s a inc supra pincite sands v commissioner tcmemo_1997_146 affd without published opinion sub nom murphy v commissioner 164_f3d_618 2d cir the parties agree that the first and second elements are met the entry of decisions in the trust’s deficiency cases was a final judgment on the merits and the parties are identical the parties dispute the third element for purposes of determining whether two proceedings share the same cause of action restatement judgment sec_2d sec_24 states when a valid and final judgment rendered in an action extinguishes the plaintiff’s claim pursuant to the rules of merger or bar the claim extinguished includes all rights of the plaintiff to remedies against the defendant with respect to all or any part of the transaction or series of connected transactions out of which the action arose what factual grouping constitutes a transaction and what groupings constitute a series are to be determined pragmatically giving weight to such considerations as whether the facts are related in time space origin or motivation whether they form a convenient trial unit and whether their treatment as a unit conforms to the parties’ expectations or business understanding or usage see 773_f2d_1 1st cir see also aunyx corp v canon u s a inc supra pincite quoting restatement supra sec_24 104_tc_221 applying the transactional approach identity between causes of action will be found if both sets of claims--those asserted in the earlier action and those asserted in the subsequent action--derive from a common nucleus of operative facts 27_f3d_751 1st cir even if both claims derive from a common nucleus of operative facts however res_judicata will not bar a subsequent claim not available during the earlier action see 589_f2d_20 1st cir sec_6901 authorizes the assessment of transferee_liability in the same manner as in the case of the taxes in respect of which the liability was incurred it does not create a new liability but merely provides a remedy for enforcing the existing liability of the transferor 334_f2d_875 9th cir affg 37_tc_1006 57_tc_680 sec_6902 provides that the commissioner has the burden of proving the taxpayer’s liability as a transferee but not that of proving that the transferor was liable for the tax the existence and extent of transferee_liability is determined under state law massachusetts adopted the uniform fraudulent transfer act ufta mass ann laws ch 109a lexis nexis effective date respondent alleges that the trust violated ufta respondent’s position is that the deemed transfers from the corporations to the trust were both actual and constructive fraud under ufta a the trust’s arguments the trust argues that res_judicata bars respondent’s attempts to collect the corporations’ tax_liabilities from the trust as a transferee the trust contends that the liabilities asserted in both the notices of deficiency and the notices of transferee_liability arise out of the following transactions and factual events the asset sales by the corporation which resulted in substantial long-term gains the stock sales and the failure of the corporations to pay the taxes attributable to the asset sales the trust argues that the deficiency proceedings and the instant proceeding are closely related in time space origin and motivation the trust argues that the deficiency action and the instant action are related in time and space because the cause of action underlying both is the same--the corporations’ failures to pay taxes the trust contends that respondent made a tactical decision to attempt to collect the corporations’ unpaid tax_liabilities by issuing the notices to the trust that gave rise to the deficiency cases the trust argues that the deficiency cases and the instant action have the same origin because both arise out of the same transactions and the failure of the corporations to pay their tax_liabilities the trust contends that the fact that the deficiency cases arose out of an examination of the trust’s tax returns and the instant action arises out of an attempt to collect the unpaid tax of the corporations does not negate the fact that the origins of both are the same underlying transactions the trust argues that the motivation behind the deficiency cases and the instant case is the same--to hold the trust liable for the unpaid tax_liabilities of the corporations the trust points to respondent’s characterization of the asset sales and the stock sales as parts of a prearranged intermediary transaction of the kind described in notice_2001_16 2001_1_cb_730 as support for this argument the trust points to respondent’s determination of penalties in the deficiency cases as further evidence that both actions share the same motivation the trust also quotes a sentence in the explanation of items attached to the notices of deficiency the intermediary entity served no legitimate business_purpose and was nothing more than a diversion to avoid paying corporate_income_tax the trust further argues that the facts underlying the two actions would form a convenient trial unit that the underlying injury in both actions is the same and that both actions rest on the same cause of action and identical factual bases the trust argues that both the deficiency cases and the instant action arise because the corporations failed to pay taxes on income earned by the corporations on the asset sales the trust contends that the unpaid tax_liabilities of the corporations were the underlying cause of both the deficiency cases and the instant action the trust again points to respondent’s characterization of the stock sales as intermediary transactions described in notice_2001_16 supra and argues that this supports the conclusion that the corporate taxes were at issue in the deficiency cases the trust contends that although the earlier cases involved notices of deficiency increasing the trust’s tax_liabilities and the instant cases involve collection of the corporations’ unpaid tax_liabilities both arose because following respondent’s theory that the corporations transferred property cash to the trust in a deemed liquidation of the corporations the corporations failed to pay taxes on the gain from the asset sale the trust contends that both the deficiency cases and the instant action rely upon respondent’s theory of constructive liquidations b respondent’s arguments and the trust’s rejoinder respondent disputes the trust’s contentions and argues that res_judicata does not bar the instant action respondent argues that the causes of action are not identical contending that the notices of deficiency concerned deficiencies in the trust’s fiduciary income_tax arising from the sale of stock while the notices of liability concern a collection action for the corporations’ assessed but unpaid tax_liabilities respondent further disagrees that the operative facts of the two cases are related in time space origin and motivation respondent argues that the two cases differ in time and space because the deficiency cases involved the trust’s and tax deficiencies specifically whether the trust reported the appropriate amounts of capital_gains on its returns while the instant case involves the collection of the corporations’ tax_liabilities respondent contends that the deficiency cases originated in an examination of the trust’s and income_tax returns while the instant action originates from the examination of the corporations’ and income_tax returns respondent argues that the motivation behind the deficiency cases was to determine the correct amounts of income_tax due from the trust for and while the motivation behind the instant action is to collect from the trust as transferee the unpaid tax_liabilities of the corporations respondent argues that the deficiency cases and the instant action would not form a convenient trial unit because respondent was unable to raise transferee_liability during the deficiency cases respondent contends that the requirements of sec_6901 prevented him from asserting the transferee_liability claim during the pendency of the deficiency cases respondent further argues that the trust’s deficiency cases and the transferee_liability case could not be consolidated because the trust’s transferee_liability case was not docketed with this court until after the deficiency cases were closed the deficiency cases were resolved on date before the transferee case was docketed on date the trust disputes respondent’s contention that transferee_liability could not be at issue in the deficiency cases the trust contends that respondent made a tactical decision not to raise transferee_liability during the deficiency cases or to have the deficiency cases joined with the instant action the trust further contends that respondent’s characterizing the deficiency cases as so-called intermediary transactions shows his awareness that the corporate tax was at issue in those proceedings the trust relies on aunyx corp v canon u s a inc 978_f2d_3 1st cir and argues that respondent knew enough about the facts of the transactions to have issued a notice of transferee_liability rather than the notices of deficiency the trust further contends that respondent could have asserted transferee_liability during the deficiency cases rather than letting the deficiency cases close and trying to get a second bite at the apple c conclusion we agree with respondent that res_judicata does not bar the instant action the cause of action in the deficiency cases is not the same as that in the instant action the deficiency cases dealt with the trust’s gain on the sale of its stock in the corporations the issue to be determined was the trust’s fiduciary income_tax_liability had respondent’s determinations in the notices of deficiency been upheld the trust would have paid more tax on the sale of the corporations’ stock however that determination would not have required the trust to pay the unpaid tax_liabilities of the corporations the instant action deals with the trust’s liability as transferee for the unpaid tax_liabilities of the corporations the trust’s liability as transferee is not the same as the trust’s fiduciary tax_liability the corporations’ tax_liabilities arose from the disallowance of the claimed losses and the corporations’ entering into closing agreements with the irs because the corporations held no assets respondent was forced to attempt to collect the unpaid tax from the trust the trust’s contention that a statement in the notice_of_deficiency shows respondent’s intention to collect the corporations’ tax by issuing the notices of deficiency is misplaced the notices of deficiency stated that the intermediary entity served no purpose other than to avoid paying corporate tax this avoidance of corporate tax however does not mean that the notice was an attempt by respondent to collect that unpaid corporate tax the time space origin and motivation of the deficiency cases and the instant action differ it is a longstanding principle that the commissioner can collect the unpaid tax_liabilities of a corporation from transferee shareholders see 283_us_589 101_f2d_595 7th cir affg 36_bta_268 60_f2d_430 8th cir 52_f2d_920 4th cir revg 18_bta_800 24_bta_828 20_bta_106 castorina v commissioner tcmemo_1986_540 fugate v commissioner tcmemo_1977_18 the commissioner likewise can determine a deficiency against a taxpayer by adjusting the taxpayer’s claimed basis in stock see 540_f2d_427 9th cir affg tcmemo_1974_78 gleason v commissioner tcmemo_2006_191 arnold v commissioner tcmemo_2003_259 res_judicata does not bar the commissioner from issuing a notice_of_deficiency to a taxpayer determining a deficiency and issuing a notice of transferee_liability to a taxpayer in an attempt to collect from the taxpayer the unpaid tax of another see 43_bta_33 see also 64_tc_713 allowing issuance of a second notice_of_deficiency because the two notices were based upon two separate returns covering different taxable periods and the determined deficiencies originated from taxes enacted for different purposes although the deficiency cases and the instant action arise out of similar facts there is no identity between the causes of action and the third element required for res_judicata to apply has not been met see 123_tc_284 milk bottle exchange inc v commissioner supra pincite res_judicata does not bar respondent’s attempts to collect the corporations’ tax_liabilities in this transferee proceeding further even if we were to agree with the trust that the cause of action in the deficiency cases arose from the same common nucleus of operative facts as the instant action restatement supra sec_26 provides an exception to restatement supra sec_24 that allows respondent to assert transferee_liability against the trust the general_rule of sec_24 does not apply to bar a claim for relief if there was a jurisdictional barrier or limit on the authority of the tribunal hearing the first action that did not allow the plaintiff to put forward that claim for relief respondent could not assert transferee_liability in the deficiency cases because the trust’s fiduciary tax_liabilities and the trust’s liability as transferee could not be litigated in one proceeding see milk bottle exchange inc v commissioner supra pincite locke v commissioner tcmemo_1996_541 affd without published opinion 152_f3d_927 9th cir although the deficiency cases and the instant action share some of the same facts respondent could not raise transferee_liability in the deficiency cases because the two proceedings present two distinct causes of action therefore res_judicata does not bar respondent’s attempts to collect the corporations’ unpaid tax_liabilities from the trust iii collateral_estoppel the trust argues in the alternative that respondent is collaterally estopped from arguing in this case that the stock sales were in substance deemed liquidating distributions from the corporations to the trust collateral_estoppel has the dual purpose of protecting litigants from the burden of relitigating an identical issue and of promoting judicial economy by preventing unnecessary or redundant litigation meier v commissioner t c pincite see also 440_us_147 439_us_322 in general the doctrine_of collateral_estoppel forecloses relitigation of issues actually litigated and necessarily decided in a prior suit parklane hosiery co v shore supra pincite n meier v commissioner supra pincite 90_tc_162 affd 904_f2d_525 9th cir this court has set forth five prerequisites necessary for the application in factual contexts of collateral_estoppel the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation peck v commissioner supra pincite citations omitted the trust focuses on the fourth element--that the parties must have actually litigated the issues and the resolution of the issue must have been essential to the prior decision the trust concedes that there was no trial during the deficiency cases but argues that the parties’ pleadings put in issue whether the trust was the recipient of liquidating distributions from the corporations the trust points to 831_f2d_1292 7th cir arguing that collateral_estoppel can apply to issues not litigated if the parties to the first proceeding could reasonably have foreseen the conclusive effect of their actions the trust contends that respondent’s theory in the deficiency cases was that there were deemed liquidating distributions because respondent conceded that there were no deficiencies in tax the trust argues that respondent implicitly conceded that there could not have been liquidating distributions therefore the trust cannot be liable as transferee because there were no transfers of property from the corporations to the trust respondent argues that collateral_estoppel is inapplicable because the issues underlying the trust’s potential transferee_liability were not actually litigated or necessarily decided in the deficiency cases respondent argues that the exception in klingman v levinson supra does not apply because the trust and respondent did not agree to any stipulations in the deficiency cases other than what appears in the decision documents and those stipulations as embodied in the final decisions do not concede that the stock sales should be respected for federal tax purposes that the trust received no distributions from the corporations or that the trust was not liable as transferee respondent concludes that there is no basis to read the stipulated decisions as a concession that the sales of stock were reported properly or that the trust is not liable as transferee in klingman v levinson supra the court_of_appeals for the seventh circuit was asked to decide whether a judgment obtained by ms klingman against mr levinson was dischargeable in bankruptcy ms klingman and mr levinson entered into a_trust agreement with mr levinson as trustee id pincite later ms klingman filed suit against mr levinson in state court alleging dissipation of trust assets id the action was resolved by consent judgment and pursuant to that judgment mr levinson was to pay ms klingman dollar_figure plus interest and dollar_figure of attorney’s fees id the parties stipulated a number of facts in the consent judgment including that mr levinson allowed or caused the dissipation and loss of the trust corpus and that mr levinson’s obligation to ms klingman was not to be dischargeable in any bankruptcy or similar proceeding filed by mr levinson id the stipulation also indicated that if there were to be any further proceedings the facts included in the consent judgment would be taken as true id mr levinson later filed for bankruptcy id ms klingman filed a response claiming that her judgment against mr levinson was not dischargeable under bankruptcy laws because it resulted from fraud by mr levinson id the bankruptcy court granted ms klingman’s motion for summary_judgment and held in part that mr levinson was barred from relitigating the issue of defalcation because he had stipulated the finding contained in the consent judgment that he had violated his fiduciary duties by defalcating assets of the trust id pincite the district_court affirmed the bankruptcy court’s order id the court_of_appeals for the seventh circuit affirmed the decisions of the bankruptcy court and the district_court the court_of_appeals first had to determine whether a state court judgment was entitled to any weight in determining whether collateral_estoppel applied in a federal proceeding klingman v levinson supra pincite the court_of_appeals answered in the affirmative stating that where a state court determines factual questions using the same standards as the bankruptcy court would use collateral_estoppel should be applied to promote judicial economy by encouraging the parties to present their strongest arguments id the court_of_appeals then applied the doctrine to the facts of the case after laying out the four factors required for collateral_estoppel to apply the court focused on the requirement that the issue be actually litigated id pincite the court_of_appeals quoting 575_f2d_530 5th cir stated that if the parties to a consent decree ‘indicated clearly the intention that the decree to be entered shall not only terminate the litigation of claims but also determine finally certain issues then their intention should be effectuated ’ id applying that rule to the case before it the court_of_appeals held that collateral_estoppel applied to bar mr levinson from challenging the facts in the consent decree because it is certainly reasonable to conclude that the parties understood the conclusive effect of their stipulation in a future bankruptcy proceeding id we agree with respondent that he is not collaterally estopped from arguing in this proceeding that there were deemed liquidating distributions from the corporations to the trust the deficiency cases and the instant action concern different liabilities the deficiency cases concerned the trust’s fiduciary tax_liabilities while the instant case concerns the trust’s liability as transferee the notices of deficiency laid out alternative grounds for respondent’s adjustments an adjustment to the trust’s claimed bases in the stock or an increase in the amounts received as the result of liquidating distributions the decision documents however do not mention either alternative let alone stipulate that respondent was conceding on either or both theories as the supreme court stated in 345_us_502 in denying the application of the principle of collateral_estoppel to a later proceeding in this court after the parties entered into a compromise in an earlier proceeding a judgment entered with the consent of the parties may involve a determination of questions of fact and law by the court but unless a showing is made that that was the case the judgment has no greater dignity so far as collateral_estoppel is concerned than any judgment entered only as a compromise of the parties see also 48_f3d_576 n 1st cir although apparel’s allegations of fraudulent conveyance were raised in apparel ii and dismissed by the district_court neither factual determinations nor conclusions as to the legal merit of these claims were made by the trial_court in united_states v intl bldg co supra the court was unable to tell whether the agreement of the parties was based upon the merits or on some collateral consideration see also 33_tc_379 affd 286_f2d_258 10th cir in which we stated a decision by this court entered upon a stipulation of deficiencies without a hearing on the merits is not a decision on the merits such as will support a plea of collateral_estoppel see also estate of cavett v commissioner tcmemo_2000_91 respondent’s decision to concede the deficiency cases could have been based on any number of considerations we cannot determine on the basis of the parties’ stipulations why respondent conceded those cases because the question whether there were liquidating distributions was not actually litigated nor was it essential to the decisions in the deficiency actions collateral_estoppel does not bar respondent from asserting in the instant action that there were liquidating distributions from the corporations to the trust the exception in 831_f2d_1292 7th cir does not apply the stipulated decisions do not include stipulations of the type present in klingman v levinson supra where mr levinson attempted to argue that his debt was dischargeable even though he had stipulated the contrary the decision documents in the deficiency cases do not identify the basis underlying respondent’s concession it would be unreasonable to read those decision documents as a concession by respondent that the stock sales were to be respected or that the trust was not a transferee because the issue of whether there were liquidating distributions was not actually litigated in the deficiency cases respondent is not collaterally estopped from arguing in the instant transferee_liability action that there were liquidating distributions iv conclusion because res_judicata and collateral_estoppel do not bar the instant action the trust’s motion will be denied to reflect the foregoing an appropriate order denying the trust’s motion will be issued
